Order, Supreme Court, New York County (Karla Moskowitz, J.), entered on or about August 22, 2000, which, in a *184medical malpractice action, granted plaintiffs’ motion to vacate a judgment dismissing the action for their failure to appear at a compliance conference, unanimously affirmed, without costs.
The judgment was properly vacated upon the affirmation of plaintiffs’ attorney representing that the reason he did not appear at the conference was because he had mistakenly calendared it under the wrong date in his diary (see, Mediavilla v Gurman, 272 AD2d 146; Telep v Republic El. Corp., 267 AD2d 57, 58), and upon the affidavit of a physician specifying defendants’ departures from certain accepted standards of care and opining that such departures contributed to plaintiff’s injuries (see, Smith v Tyras, 265 AD2d 217), Concur — Nardelli, J. P., Williams, Tom, Lerner and Friedman, JJ.